                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

   In re:   RICHARD JOHN GARZA JR                  )      Case No. 19-17174-aih
            GARZA, EMILY ANN                       )      Chapter 13 Proceedings
                Debtor(s)                          )      Judge Arthur I. Harris


                   CHAPTER 13 TRUSTEE’S MOTION FOR EXAMINATION
                        PURSUANT TO BANKRUPTCY RULE 2004

    Now comes LAUREN A. HELBLING, the duly appointed and qualified Standing Chapter 13
Trustee herein, by and through counsel, and hereby moves this Honorable Court to issue an Order
requiring the Debtor(s) to appear for examination pursuant to Bankruptcy Rule 2004. In support of her
motion, the Trustee makes the following representations to the Court:

    1.      At the time this case was filed on November 21, 2019, Debtors were employed at Arconic
            and Rhenium Alloys, Inc. The last payment received from Mr. Garza's employer was on
            June 15, 2020.

    2.      The Trustee sent correspondence to the Debtors and their counsel on October 5, 2020 to
            request that Amended Schedules I and J be filed to disclose current information about the
            Debtors’ income and expenses. The Trustee also requested a copy of recent pay advices for
            Debtors.

    3.      To date, there has been no response to the letter and no amended schedules have been filed.

    4.       Debtors are requested to provide the following documents to the Trustee:
            • Amended Schedules I and J to accurately disclose the Debtors' current monthly household
               income and expenses, as well as any changes to employment;
            • Copies of pay advices for the months of October and November 2020 for Debtors;
            • Copies of bank statements for the months of July 2020 through November 2020 for all
               accounts held by the Debtor(s);

     WHEREFORE your Trustee, being a proper party in interest, hereby moves this Honorable Court to
grant her motion and order the Debtors to appear on Wednesday, December 9, 2020 at 1:30 p.m. for a
telephonic examination for the reasons cited and to require that the Debtors provide said documents to
the Trustee on or before Friday, December 4, 2020 for review by the Trustee prior to the exam.



                                 /S/ Lauren A. Helbling
                                 LAUREN A. HELBLING (#0038934)
                                 Chapter 13 Trustee
                                 200 Public Square, Suite 3860
                                 Cleveland OH 44114-2321
                                 Phone (216) 621-4268       Fax (216) 621-4806
                                 ch13trustee@ch13cleve.com




   19-17174-aih      Doc 48     FILED 11/05/20         ENTERED 11/05/20 16:18:04        Page 1 of 2
                                    CERTIFICATE OF SERVICE

   I certify that on November 05, 2020, a true and correct copy of the Trustee’s Motion for Examination
Pursuant to Bankruptcy Rule 2004 was served:

   Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on the
Court’s Electronic Mail Notice List:

       WILLIAM J. BALENA, on behalf of the Debtor(s), RICHARD JOHN GARZA, JR. &
         EMILY ANN GARZA, at docket@ohbksource.com


And by regular U.S. Mail, postage prepaid, on:

       RICHARD JOHN GARZA, JR. & EMILY ANN GARZA, Debtor(s), at 2028 E 37TH STREET,
          LORAIN, OH 44055


                                  /S/ Lauren A. Helbling
                                  LAUREN A. HELBLING (#0038934)
                                  Chapter 13 Trustee
                                  200 Public Square, Suite 3860
                                  Cleveland OH 44114-2321
                                  Phone (216) 621-4268       Fax (216) 621-4806
                                  ch13trustee@ch13cleve.com




    19-17174-aih     Doc 48     FILED 11/05/20       ENTERED 11/05/20 16:18:04          Page 2 of 2
